
	

114 S1851 IS: Human Rights for Girls Act
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1851
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Mr. Schumer (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention Act of 1974 to require States to eliminate
			 the use of restraints on pregnant juveniles in State correction
			 facilities, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Human Rights for Girls Act.
 2.Prohibition on use of restraintsSection 223(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is amended—
 (1)in paragraph (7)(B)— (A)in clause (iii), by striking and at the end;
 (B)in clause (iv), by adding and and the end; and (C)by inserting after clause (iv) the following:
					
 (v)not later than 1 year after the date of enactment of the Human Rights for Girls Act, a plan, which shall be implemented not later than 2 years after the date of enactment of the Human Rights for Girls Act, to— (I)eliminate the use of restraints of known pregnant juveniles housed in secure juvenile detention and correction facilities, during labor, delivery, and post-partum recovery, unless credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; and
 (II)eliminate the use of abdominal restraints, leg and ankle restraints, wrist restraints behind the back, and four-point restraints on known pregnant juveniles, unless—
 (aa)credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; or
 (bb)reasonable grounds exist to believe the detainee presents an immediate and credible risk of escape that cannot be reasonably minimized through any other method;;
 (2)in paragraph (27), by striking and at the end; (3)in paragraph (28), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (29)describe the policies, procedures, and training in effect for the staff of juvenile State correctional facilities to eliminate the use of dangerous practices regarding known pregnant juveniles, including unreasonable restraints..
			
